                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     WINSTON WILLIAMS,                                 Case No. 17-cv-00098-JST (PR)
                                                        Plaintiff,
                                   6
                                                                                           THIRD ORDER OF SERVICE ON
                                                 v.                                        DEFENDANT PIN-CHIEH CHIANG,
                                   7
                                                                                           DO; GRANTING PLAINTIFF’S
                                   8     L. GAMBOA, et al.,                                MOTION FOR EXTENSION OF TIME
                                                        Defendants.                        Re: ECF No. 50, 51
                                   9

                                  10

                                  11          Plaintiff, an inmate at the California Substance Abuse Treatment Facility proceeding pro

                                  12   se, filed a complaint under 42 U.S.C. § 1983 regarding claims arising at Salinas Valley State
Northern District of California
 United States District Court




                                  13   Prison (“SVSP”), where he was previously incarcerated. On October 4, 2017, the Court screened

                                  14   plaintiff’s second amended complaint (“SAC”) and found that plaintiff stated a cognizable Eighth

                                  15   Amendment claim for deliberate indifference to serious medical needs as against doctors L.

                                  16   Gamboa, J. Chudy, P. Chiang, and K. Kumar. Defendants Gamboa, Chudy, and Kumar were

                                  17   successfully served and have filed a motion for summary judgment. Efforts to serve defendant

                                  18   Chiang at SVSP have been unsuccessful. On October 15, 2018, the SVSP Litigation Coordinator

                                  19   informed the Court that defendant Chiang is a contract doctor and provided a current address. See

                                  20   ECF No. 49. Accordingly, the Marshal will be directed to reissue service pursuant to the

                                  21   instructions below.

                                  22          Also before the Court is plaintiff’s motion for an extension of time to file an opposition to

                                  23   defendants Gamboa, Chudy, and Kumar’s motion for summary judgment. Good cause appearing,

                                  24   the motion will be granted pursuant to the instructions below.

                                  25                                            CONCLUSION

                                  26          1. The Clerk shall re-issue summons and the United States Marshal shall serve, without

                                  27   prepayment of fees, a copy of the second amended complaint in this matter (ECF No. 20), a copy

                                  28   of the Court’s October 4, 2017 service order (ECF No. 22), and a copy of this order upon Pin-
                                   1   Chieh Chiang, DO at Management Solutions, LLC, 200 Pine Ave., Suite 600, Long Beach,

                                   2   CA 90802.

                                   3          2. In order to expedite the resolution of this case, the Court orders as follows:

                                   4                  a.      No later than 91 days from the date this order is filed, defendant Chiang

                                   5   must file and serve a motion for summary judgment or other dispositive motion. If defendant

                                   6   Chiang is of the opinion that this case cannot be resolved by summary judgment, defendant

                                   7   Chiang must so inform the Court prior to the date the motion is due. A motion for summary

                                   8   judgment also must be accompanied by a Rand notice so that plaintiff will have fair, timely, and

                                   9   adequate notice of what is required of him in order to oppose the motion. Woods v. Carey, 684

                                  10   F.3d 934, 939 (9th Cir. 2012) (notice requirement set out in Rand v. Rowland, 154 F.3d 952 (9th

                                  11   Cir. 1998), must be served concurrently with motion for summary judgment).1

                                  12                  b.      Plaintiff’s motion for an extension of time is GRANTED. Plaintiff is
Northern District of California
 United States District Court




                                  13   instruction to file a joint opposition to defendants Gamboa, Chudy, and Kumar’s motion for

                                  14   summary judgment and defendant Chiang’s motion for summary judgment or other dispositive

                                  15   motion no later than 28 days from the date defendant Chiang’s motion is filed. Plaintiff must bear

                                  16   in mind the notice and warning regarding summary judgment provided later in this order as he

                                  17   prepares his opposition to any motion for summary judgment.

                                  18          c.      Defendants shall file a reply brief no later than 14 days after the date the

                                  19   opposition is filed. The motion shall be deemed submitted as of the date the reply brief is due. No

                                  20   hearing will be held on the motion.

                                  21          3. Plaintiff is advised that a motion for summary judgment under Rule 56 of the Federal

                                  22   Rules of Civil Procedure will, if granted, end your case. Rule 56 tells you what you must do in

                                  23   order to oppose a motion for summary judgment. Generally, summary judgment must be granted

                                  24   when there is no genuine issue of material fact – that is, if there is no real dispute about any fact

                                  25
                                       1
                                  26    If defendant Chiang asserts that plaintiff failed to exhaust his available administrative remedies
                                       as required by 42 U.S.C. § 1997e(a), defendant Chiang must raise such argument in a motion for
                                  27   summary judgment, pursuant to the Ninth Circuit’s opinion in Albino v. Baca, 747 F.3d 1162 (9th
                                       Cir. 2014) (en banc) (overruling Wyatt v. Terhune, 315 F.3d 1108, 1119 (9th Cir. 2003), which
                                  28   held that failure to exhaust available administrative remedies under the Prison Litigation Reform
                                       Act, should be raised by a defendant as an unenumerated Rule 12(b) motion).
                                                                                          2
                                   1   that would affect the result of your case, the party who asked for summary judgment is entitled to

                                   2   judgment as a matter of law, which will end your case. When a party you are suing makes a

                                   3   motion for summary judgment that is properly supported by declarations (or other sworn

                                   4   testimony), you cannot simply rely on what your complaint says. Instead, you must set out

                                   5   specific facts in declarations, depositions, answers to interrogatories, or authenticated documents,

                                   6   as provided in Rule 56(c), that contradict the facts shown in the defendants’ declarations and

                                   7   documents and show that there is a genuine issue of material fact for trial. If you do not submit

                                   8   your own evidence in opposition, summary judgment, if appropriate, may be entered against you.

                                   9   If summary judgment is granted, your case will be dismissed and there will be no trial. Rand v.

                                  10   Rowland, 154 F.3d 952, 962-63 (9th Cir. 1998) (en banc) (App. A).

                                  11          (The Rand notice above does not excuse defendant Chiang’s obligation to serve said notice

                                  12   again concurrently with a motion for summary judgment. Woods, 684 F.3d at 939).
Northern District of California
 United States District Court




                                  13          4. Pursuant to plaintiff’s request (ECF No. 51), the Clerk shall send plaintiff copies of the

                                  14   original complaint (ECF No. 1), the first amended complaint (ECF No. 16), and the second

                                  15   amended complaint (ECF No. 20).

                                  16          This order terminates ECF Nos. 50 and 51.

                                  17          IT IS SO ORDERED.

                                  18   Dated: October 17, 2018
                                                                                        ______________________________________
                                  19
                                                                                                      JON S. TIGAR
                                  20                                                            United States District Judge

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
